DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 4-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims recite, inter alia, a charging circuit, comprising: a control circuit; and a voltage reduction circuit connected to the control circuit; wherein the control circuit is configured to obtain a feedback signal indicating a generation frequency of a control signal, generate the control signal based on the feedback signal, and send the control signal to the voltage reduction circuit; and the voltage reduction circuit is configured to obtain an input voltage and the control signal, perform voltage reduction processing on the input voltage based on the control signal and output an output voltage to a battery, wherein an output current corresponding to the output voltage is greater than an input current corresponding to the input voltage, [[and]] the output voltage is configured to determine the generation frequency, and the voltage reduction circuit comprises at least two cascaded voltage reduction sub-circuits, wherein an output voltage of a voltage reduction sub-circuit is half of an input voltage inputted to the voltage reduction sub-circuit, and an output current of the voltage reduction sub-circuit is double of an input current inputted to the voltage reduction sub-circuit: and an operating frequency of a preceding one of the at least two cascaded voltage reduction sub-circuits is greater than that of a succeeding one of the at least two cascaded voltage reduction sub-circuits, and the operating frequency is a frequency of switching on and off a switch in the corresponding voltage reduction sub-circuit.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to meet said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT GRANT/Primary Examiner, Art Unit 2859